Citation Nr: 0213154	
Decision Date: 09/27/02    Archive Date: 10/03/02

DOCKET NO.  99-11 742A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been received 
sufficient to reopen a claim for service connection for 
residuals of a head injury.  

(The issue of entitlement to service connection for residuals 
of a head injury will be addressed in a separate decision.)  


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Commission


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel



INTRODUCTION

The veteran served on active military duty from April 1955 to 
September 1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  In that decision, the RO determined 
that new and material evidence sufficient to reopen a 
previously denied claim for service connection for residuals 
of a head injury had not been received.  

As will be discussed in the following decision, the Board is 
granting the veteran's petition to reopen his previously 
denied claim for service connection for residuals of a head 
injury.  However, the Board has also determined that 
additional development on the de novo issue of entitlement to 
service connection for residuals of a head injury is 
necessary.  As such, the Board is undertaking evidentiary 
development with regard to this claim.  When the additional 
development is completed, the Board will provide notice of 
the development as required by Rule of Practice 903.  67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903).  After giving notice and reviewing the 
veteran's response to the notice, the Board will prepare a 
separate decision addressing the de novo claim.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue addressed in this decision has been 
obtained.  

2.  In an April 1999 decision, the Board determined that new 
and material evidence had not been received sufficient to 
reopen a previously denied claim for service connection for 
residuals of a head injury.  

3.  The evidence received since the Board's April 1999 
decision bears directly and substantially upon the specific 
matter under consideration, is neither cumulative nor 
redundant, and, by itself or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim 
for service connection for residuals of a head injury.  


CONCLUSIONS OF LAW

1.  The Board's April 1999 determination that new and 
material evidence had not been received sufficient to reopen 
a previously denied claim for service connection for 
residuals of a head injury is final.  38 U.S.C.A. § 7104(b) 
(West 1991); 38 C.F.R. § 20.1100 (1998).  

2.  The evidence received since the Board's April 1999 
decision is new and material, and the claim for service 
connection for residuals of a head injury is reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) 
(effective prior to August 29, 2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

There was a substantial change in the law during the pendency 
of this claim.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA).  
See, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 
2001).  In particular, this law redefines the obligations of 
VA with respect to the duty to notify and to assist.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment but not yet final as of that date.  VCAA, 
Pub. L. No. 106-475, § 7(a), 114 Stat. 2096, 2099-2100 
(2001), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2001).  See also, 66 Fed. Reg. 
45,620-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  

The Board notes that the VCAA states that nothing in section 
5103A "shall be construed to require the Secretary to reopen 
a claim that has been disallowed except when new and material 
evidence is presented or secured."  However, under the 
provisions of section 5103A(g) the Secretary has proposed to 
provide limited assistance to claimants trying to reopen 
finally decided claims.  See 66 Fed. Reg. 45,620.  As the 
veteran's claim to reopen was received prior to 
August 29, 2001, the Board finds the amendment to 38 C.F.R. 
§ 3.156(a) is inapplicable in this case and the claim must be 
considered based upon the law effective prior to that 
revision.  

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and to complete his claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(b)).  The discussion in the June 1999 
statement of the case, an October 1999 supplemental statement 
of the case, an October 2001 letter, as well as subsequent 
May 2002 and July 2002 supplemental statements of the case 
informed the veteran that the recently passed VCAA 
substantially amended the legal requirements regarding the 
assistance to be accorded to claimants of veterans benefits 
and the decisions on such claims and notified him of the type 
of evidence necessary to support his claim.  As such, VA has 
no outstanding duty to inform the veteran that any additional 
information or evidence is needed.  

Furthermore, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  A review of 
the claims folder indicates that the RO has obtained all 
available medical records adequately identified by the 
veteran.  In this regard, the Board notes that, in a 
statement recently received at the RO in July 2002, the 
veteran noted that he had submitted all pertinent evidence 
that he had and asked that his claim be forwarded to the 
Board as soon as possible.  As such, the Board finds that VA 
has met the requirements of the VCAA and its implementing 
regulations.  

Additionally, the Board has considered whether there is any 
prejudice to the veteran in its consideration of the VCAA 
regulations in the first instance, as those regulations had 
not yet been finalized when the RO considered this case.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993).  Because 
these regulations do not provide any substantive rights or 
impose any duties beyond those provided in the VCAA, the 
Board's consideration of them in the first instance is not 
prejudicial to the veteran.  As such, the Board may proceed 
with its adjudication of the veteran's appeal.  

Factual Background

Initially, in an August 1984 rating action, the RO denied the 
issue of entitlement to service connection for residuals of a 
head injury, to include headaches.  At that time, the veteran 
reported that, while working on a "thinner drum" during his 
active military duty, he was involved in an explosion which 
caused him to be thrown 50 to 60 feet in the air and to land 
on his head.  He asserted that, as a result of this head 
injury, he developed constant headaches.  

According to the service medical records, in May 1955, the 
veteran sought treatment for complaints of a sore left foot 
and back and of a headache.  He was given an ace bandage.  In 
March 1957, the veteran was treated for a superficial 
laceration of the third finger of his right hand.  No mention 
was made in this service medical record of the veteran having 
sustained an injury to his head at that time.  At the 
separation examination conducted in September 1957, the 
veteran reported that he was experiencing, or had previously 
experienced, frequent or severe headaches.  The examiner 
noted that the veteran had frequent headaches caused by 
excessive strain on his eyes.  A clinical evaluation of the 
veteran's head, face, neck, and scalp was normal.  

Based on this evidence, the RO, by the August 1984 rating 
action, acknowledged that the veteran had experienced 
frequent headaches.  However, the RO noted that this 
symptomatology was associated with eye strain.  The RO 
concluded that the service medical records showed no evidence 
of a head injury and that, as such, the claims folder 
contained no competent evidence of a head disability 
associated with the veteran's active military duty.  
Therefore, the RO denied the veteran's claim of entitlement 
to service connection for residuals of a head injury, to 
include headaches.  Also in August 1984, the RO notified the 
veteran of this decision.  

Thereafter, in November 1986, the veteran submitted a 
petition to reopen his previously denied claim for service 
connection for residuals of a head injury, to include 
headaches.  No additional evidence was received at the RO in 
support of this petition.  Thus, by a February 1987 rating 
action, the RO determined that no new and material evidence 
had been received sufficient to reopen the previously denied 
claim for service connection for residuals of a head injury, 
to include headaches.  In March 1987, the RO notified the 
veteran of the denial of his petition.  

Subsequently, in August 1989, the veteran submitted another 
petition to reopen his previously denied claim for service 
connection for residuals of a head injury.  VA medical 
records reflected an approximately two week hospitalization 
in August 1989 for treatment for a probable intermittent 
explosive disorder.  During the hospitalization, the veteran 
described an in-service injury in which he fell 50 feet and 
sustained a severe blow to his head with resulting loss of 
consciousness.  Since the in-service injury, the veteran 
reported experiencing severe temporo-parietal headaches 
associated with a dull ache and blurred vision.  Computed 
tomography of the veteran's head, which was completed during 
the hospitalization, was within normal limits, and an 
electroencephalogram conducted at that time revealed moderate 
abnormal paroxysmal activity.  An ophthalmology consultation 
showed slight hypertensive changes in the veteran's retina 
but no diabetic alterations.  A neurology consultation 
included a conclusion of tension headaches as well as a 
discouragement of the use of narcotics.  

Based on this additional evidence, the RO, by a November 1989 
rating action, determined that new and material evidence 
sufficient to reopen the previously denied claim for service 
connection for residuals of a head injury had not been 
received.  Also in November 1989, the RO notified the veteran 
of the denial of his petition.  

In March 1998, the RO received from the veteran a petition to 
reopen his previously denied claim for service connection for 
residuals of a head injury.  In support of this petition, the 
veteran submitted a copy of a statement from a fellow 
serviceman who attested that he saw lacerations on the 
veteran's face and head following an in-service explosion and 
that he remembered that the veteran experienced headaches 
after this injury.  In addition, the veteran's wife, who had 
been married to the veteran for approximately 15 years, 
explained that the veteran experienced headaches which also 
resulted in mood swings.  Also, the veteran's sister noted 
the change that she had observed in him after his return home 
from the military.  In particular, the veteran's sister cited 
the veteran's headaches and mood swings.  

By an April 1998 rating action, the RO determined that these 
additional documents did not constitute new and material 
evidence sufficient to reopen the previously denied claim of 
entitlement to service connection for residuals of a head 
injury.  Following notification of the continued denial, the 
veteran perfected a timely appeal with respect to the 
decision.  During the appeal, the veteran continued to assert 
that an in-service explosion caused him to injure his head, 
which then resulted in continuous headaches.  In addition, 
the veteran submitted copies of his service personnel records 
which included statements from his welding supervisor who 
described his duties and responsibilities.  

In an April 1999 decision, the Board determined that the 
additional documents received did not provide competent 
evidence of an association between any current diagnosed 
disabilities, including headaches, and the veteran's active 
military duty.  Without competent evidence of a diagnosed 
disability associated with the alleged in-service head 
injury, the Board denied service connection for residuals of 
a head injury.  

Subsequently, in May 1999, the veteran filed his current 
petition to reopen his previously denied claim for service 
connection for residuals of a head injury.  During the 
current appeal, the veteran has continued to assert that he 
incurred residual disability as a result of an in-service 
explosion which caused injury to his head.  

In support of this continued contention, the veteran 
submitted multiple lay statements.  Specifically, a fellow 
serviceman explained that, one day in service after hearing a 
loud explosion, he rushed to the particular area and saw the 
veteran lying on the ground unconscious with blood coming out 
of his nose and ears.  This fellow serviceman also noted 
that, following this injury, the veteran complained of 
headaches.  Additionally, family members, friends, and former 
classmates attested that they had been informed of the 
in-service explosion soon after it had occurred and that the 
veteran appeared to have experienced a great deal of 
headaches, hearing, socialization, and memory problems after 
his return home from service.  

Further, VA and private medical records dated from March 2000 
to May 2002 were also received.  These reports reflected 
treatment for diagnosed syncope, headaches, and bilateral 
sensorineural hearing loss.  

In one statement dated in August 2001, a document dated in 
September 2001, and two records dated in February 2002, a 
private physician who had treated the veteran expressed his 
opinion that the veteran's bilateral sensorineural hearing 
loss was caused, at least in part, from the in-service 
welding explosion and resulting head injury that he had 
sustained.  Additionally, in a statement dated in August 
2001, another private physician who had treated the veteran 
for headaches expressed his opinion that the veteran's 
headaches, "which he has had for many years[,] was the 
result [of] a service-related head injury due to an explosion 
of an acetylene welding tank explosion."  

Analysis

As previously noted in this decision, the RO, by the August 
1984 rating action, acknowledged that the veteran had 
experienced frequent headaches but noted that this 
symptomatology was associated with eye strain.  Without 
competent medical evidence of a residual disability, 
including headaches, associated with the alleged in-service 
welding explosion, the RO denied the veteran's claim of 
entitlement to service connection for residuals of a head 
injury, to include headaches.  Also in August 1984, the RO 
notified the veteran of this decision.  Although the RO 
notified the veteran of this decision in August 1984, he 
failed to initiate an appeal of the denial.  Consequently, 
the RO's August 1984 denial of service connection for 
residuals of a head injury, to include headaches, became 
final.  See, 38 U.S.C.A. § 7105(a), (d)(3); 38 C.F.R. 
§§ 19.117, 19.129(a), 19.192 (1984).  

Although in November 1986 the veteran submitted a petition to 
reopen his previously denied claim for service connection for 
residuals of a head injury, to include headaches, no 
additional evidence was received at the RO in support of this 
petition.  Thus, by a February 1987 rating action, the RO 
determined that no new and material evidence had been 
received sufficient to reopen the previously denied claim for 
service connection for residuals of a head injury, to include 
headaches.  The RO notified the veteran of this decision in 
March 1987, but the veteran failed to initiate an appeal of 
the denial.  Consequently, the RO's February 1987 denial 
became final.  See, 38 U.S.C.A. § 7105(a), (d)(3); 38 C.F.R. 
§§ 19.117, 19.129(a), 19.192 (1986).  

Thereafter, by a November 1989 rating action, the RO 
determined that new and material evidence sufficient to 
reopen the previously denied claim for service connection for 
residuals of a head injury had not been received.  This 
conclusion was based on medical records which showed 
treatment for slight hypertensive changes in the veteran's 
retina as well as tension headaches (with a recommendation to 
stop the use of narcotics).  The medical reports did not 
provide an association between these diagnoses and the 
veteran's active military duty, including the alleged 
in-service welding explosion.  Although the RO notified the 
veteran of this decision in November 1989, the veteran failed 
to initiate an appeal of the denial.  Consequently, the RO's 
November 1989 decision became final.  See, 38 U.S.C.A. 
§ 7105(a), (d)(3); 38 C.F.R. §§ 19.117, 19.129(a), 19.192 
(1989).  

Based on additional evidence subsequently received, the 
Board, in April 1999, determined that the additional records 
received did not provide competent evidence of an association 
between any current diagnosed disabilities, including 
headaches, and the veteran's active military duty.  Without 
competent evidence of a diagnosed disability associated with 
the alleged in-service head injury, the Board denied service 
connection for residuals of a head injury.  The Board's 
decision is final.  38 U.S.C.A. § 7104(b) (West 1991); 
38 C.F.R. § 20.1100 (1998).  

However, the veteran may reopen his claim by submitting new 
and material evidence.  38 C.F.R. § 3.156(a) (effective prior 
to August 29, 2001).  New and material evidence is defined as 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  See also, Hodge v. West, 155 F.3d 
1356, 1359 (Fed. Cir. 1998).  In deciding the issue of 
whether newly received evidence is "new and material," the 
credibility of the evidence must be presumed.  Justus 
v. Principi, 3 Vet.App. 510, 512, 513 (1992).  

The evidence received since the Board's April 1999 denial of 
the veteran's petition to reopen his previously denied claim 
for service connection for residuals of a head injury 
includes his continued assertion that he has incurred such a 
disability as a result of an in-service welding explosion.  
In support of this contention, the veteran submitted multiple 
lay statements, including one in which a fellow serviceman 
noted that he witnessed the injuries sustained by the veteran 
as a result of the reported in-service explosion.  
Additionally, family members, friends, and former classmates 
attested that the veteran appeared to have experienced a 
great deal of headaches, hearing, socialization, and memory 
problems after his return home from service.  

Further, in statements dated in August 2001, September 2001, 
and February 2002, a private physician who had treated the 
veteran expressed his opinion that the veteran's bilateral 
sensorineural hearing loss was caused, at least in part, from 
the in-service welding explosion and resulting head injury 
that he had sustained.  Moreover, in a statement dated in 
August 2001, another private physician who had treated the 
veteran for headaches expressed his opinion that the 
veteran's headaches, "which he has had for many years[,] was 
the result [of] a service-related head injury due to an 
explosion of an acetylene welding tank explosion."  

As these private physicians have provided diagnoses of 
bilateral sensorineural hearing loss as well as headaches and 
have associated these disorders with the veteran's active 
military service, the Board finds that the August 2001, 
September 2001, and February 2002 medical statements are 
clearly probative of the central issue in the veteran's 
residual head injury claim.  Specifically, these private 
medical statements bear directly and substantially upon the 
specific matter under consideration, are neither cumulative 
nor redundant, and, by themselves or in connection with 
evidence previously assembled, are so significant that they 
must be considered in order to decide fairly the merits of 
the claim for service connection for residuals of a head 
injury.  See, 38 C.F.R. § 3.156(a) (effective prior to August 
29, 2001).  

Accordingly, the Board concludes that the additional evidence 
received since the final denial of service connection for 
residuals of a head injury in April 1999 is new and material, 
as contemplated by the pertinent law and regulations.  As 
such, this additional evidence serves as a basis to reopen 
the veteran's claim for service connection for residuals of a 
head injury.  See, 38 U.S.C.A. § 5108 and 38 C.F.R. 
§ 3.156(a) (effective prior to August 29, 2001).  

Although the Board has determined that new and material 
evidence sufficient to reopen the previously denied claim for 
service connection for residuals of a head injury has been 
received, the Board has also determined that additional 
development on the de novo claim for service connection for 
residuals of a head injury is necessary.  As such, the Board 
is undertaking evidentiary development with regard to this de 
novo claim.  When this additional development is completed, 
the Board will provide notice of the development as required 
by Rule of Practice 903.  67 Fed. Reg. 3,099, 3,105 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 20.903).  After giving 
notice and reviewing the veteran's response to the notice, 
the Board will prepare a separate decision addressing the de 
novo claim.  


ORDER

New and material evidence having been received, the veteran's 
claim of entitlement to service connection for residuals of a 
head injury is reopened.  To this extent, the appeal is 
granted.  



		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

